Exhibit 10.1


Execution Copy
SEPARATION, GENERAL RELEASE AND CONSULTING AGREEMENT
This SEPARATION, GENERAL RELEASE AND CONSULTING AGREEMENT (the “Agreement”) is
made and entered into between Cree, Inc., a North Carolina corporation (the
“Company”), and Charles M. Swoboda (“Executive”). Throughout the remainder of
the Agreement, the Company and Executive may be collectively referred to as “the
parties.”
Executive is currently employed as Chairman, President and Chief Executive
Officer (“CEO”) of the Company. Executive is subject to the Employee Agreement
Regarding Confidential Information, Intellectual Property and Noncompetition,
dated October 9, 2006, and is entitled to certain benefits under (i) the
Company’s Severance Plan for Section 16 Officers (the “Severance Plan”) and (ii)
the Company’s 2013 Long-Term Incentive Compensation Plan (the “2013 Plan”) and
the Executive’s Award Agreements under the 2013 Plan. Executive wishes to resign
from his employment with the Company after a period of transition during which
the Company will search for a new President and CEO. The Company wishes to
retain Executive’s services following his resignation, and the parties have
agreed to the terms for a consulting arrangement, as set forth herein. The
parties have negotiated the terms of Executive’s termination from employment and
of the consulting arrangement, and have agreed upon acceptable terms as
described herein. Executive acknowledges and agrees that this Agreement provides
him with different benefits in lieu of the benefits he would be entitled to
receive under any Company plan or agreement, including the Severance Plan and
2013 Plan.
Executive represents that he has carefully read this entire Agreement,
understands its consequences, and voluntarily enters into it.
In consideration of the above and the mutual promises set forth below, the
Executive and the Company agree as follows:
1.    TRANSITION PERIOD. Executive will remain employed by the Company as
President and CEO during a period of time (the “Transition Period”) in order to
provide for an orderly transition of his duties and while the Company begins a
search for a replacement. The Transition Period will commence as of the date
Executive signs this Agreement (the “Signature Date”), and will continue until
the earlier of: (a) such time as the Company determines that Executive’s
services are no longer needed and upon providing Executive at least ten (10)
days’ written notice; or (b) if a new CEO has not been appointed by January 2,
2018, Executive may end the Transition Period upon thirty (30) day’s written
notice to the Company. Executive shall perform his regular duties as President,
CEO and Chairman during the Transition Period, and his employment shall
terminate at the end of the Transition Period (the “Separation Date”); provided,
however, that at the Company’s discretion, it may remove Executive as the
Chairman at any time during the Transition Period, which removal will not
trigger a Separation Date or otherwise affect this Agreement. Executive shall be
paid his full compensation and participate in full benefits through the
Separation Date at the same levels he receives such compensation and
participates in such benefits at the Signature Date, provided that he will not
be eligible for any additional or new equity awards under any of the Company’s
compensation programs after the Signature Date. As of the Separation Date,
Executive will be deemed to have resigned from all of his officer positions and
as a director with the Company and its subsidiaries and affiliates (i.e.,
director, President, Chief Executive Officer and Chairman, if he is still
holding such position as




--------------------------------------------------------------------------------




of the Separation Date), as well as any positions Executive may hold with third
parties at the request of or on behalf of the Company.


2.    SEPARATION BENEFITS.


(a)Separation Benefits. In consideration of the release, the provision of
consulting services set forth below and other promises contained herein,
including the First Supplemental Release required under Section 8(b), and the
Second Supplemental Release under Section 8(c) for purposes of Section 2(a)(iv),
and on the conditions that Executive remain employed through the Separation
Date, except as provided in Section 2(d), and fully complies with his
obligations under this Agreement, the Company agrees that:


i)Salary Continuation. The Company shall pay to Executive the sum of One Million
One Hundred Seventy Seven Thousand Five Hundred Dollars ($1,177,500) (less all
applicable withholdings), to be paid in equal installment payments in accordance
with the Company’s regular payroll schedule over the eighteen (18) month period
following the Separation Date, beginning on the first such payroll date
following the Separation Date, provided however, that that such payments will be
delayed as necessary under and will be subject to Section 18(c).


ii)Bonus. The Company shall pay to Executive the sum of One Million Six Hundred
Forty Eight Thousand Five Hundred Dollars ($1,648,500) (less all applicable
withholdings), which amount is equal to 1.5 times Executive’s performance grant
award at target for fiscal year 2017 under the Notice of Grant of Performance
Units dated August 23, 2016, under the 2013 Plan; provided, however, that any
sum paid to Executive prior to the Separation Date under such Notice of Grant of
Performance Units based on actual performance shall be subtracted from such
amount prior to payment to Executive under this section. The amount due shall be
paid within sixty (60) days of the Separation Date, subject to any 409A Delay
Period required by Section 18(c). For the avoidance of doubt, nothing in this
Section 2(a)(ii) affects the terms of the Notice of Grant of Performance Units
dated August 23, 2016.


iii)Continued Health Benefits. The Company shall make a lump sum payment to
Executive that is equal to eighteen (18) multiplied by the Consolidated Omnibus
Reconciliation Act of 1985 ("COBRA") premium applicable to the type of medical,
dental and vision coverage in effect for Executive (e.g., family coverage vs.
employee-only coverage) as of the Separation Date, subject to all applicable
taxes and withholdings. Payment shall be made to Executive in a lump sum within
ninety (90) days following the Separation Date subject to any 409A Delay Period
required by Section 18(c). Nothing in this Agreement constitutes a guarantee of
COBRA continuation coverage or benefits or a guarantee of eligibility for health
benefits and Executive bears full responsibility for applying for COBRA
continuation coverage.


iv)Pro-Rata Bonus for FY 2018. If Executive is still employed when performance
grant awards are made to other senior officers under the 2013 Plan for fiscal
year 2018, Executive shall be granted a new performance award for fiscal year
2018 establishing a target award of $1,099,000 and making Executive eligible for
a pro-rata bonus regardless of whether Executive is employed at the end of such
fiscal year. The level of achievement against


2

--------------------------------------------------------------------------------




the target will be based on the Company’s determination of the Performance
Measurement percentage (“PM %”) as specified in the new Notice of Grant for such
fiscal year, which will be consistent with the Company’s Performance Measurement
applied to the Company’s senior executive officers. Executive’s bonus shall then
be calculated as follows:


(PM % x $1,099,000) x # full months employed as CEO - FY 2018
12 months


The pro-rata bonus, if any, less all applicable withholdings, will be paid to
Executive during 2018 when such bonuses are paid to the senior executive
officers as provided in the Notice of Grant of Performance Units under the 2013
Plan, provided that Executive has executed and returned a valid Second
Supplemental Release under Section 8(c) within the time deadline required by the
Company, but in no event later than December 15, 2018.


(b)Other Benefits. As of the Separation Date, Executive shall not be entitled to
medical, dental, vision, life, disability, accidental death and dismemberment
insurance benefits, or any other employee benefits, and shall not be an active
participant in the Company’s 401(k) Plan (the “401(k) Plan”), the Severance Plan
or any other plan of any type. For the avoidance of doubt, Executive will not be
eligible to contribute to his 401(k) plan from any payments received under this
Agreement after the Separation Date, except for his regular salary paid through
the Separation Date. Nothing in this Agreement, however, shall be deemed to
limit Executive’s continuation coverage rights under COBRA or Executive’s vested
rights, if any, under the 401(k) Plan or any other Company plan, and the terms
of those plans shall govern.


(c)Benefits in Lieu of Any Other Separation or Severance Benefits. Executive
acknowledges that the compensation and benefits available to him under this
Agreement are in lieu of any compensation and benefits he would be eligible to
receive under any other agreement or Company plan upon the termination of his
employment for any reason, including, but not limited to, the Severance Plan,
the 2013 Plan and the Change in Control Agreement for Chief Executive Officer,
effective December 17, 2012 (“Change in Control Agreement”). Accordingly, and
for the avoidance of doubt, Executive hereby waives any other severance,
separation or post-termination compensation or benefits (including any potential
acceleration of vesting of equity awards) available to him under any other
agreement or plan, including but not limited to the Severance Plan, the 2013
Plan and his related Award Agreements, and the Change in Control Agreement in
the event his employment is terminated at any time for any reason, including for
death or disability, after execution of this Agreement.


(d)Death or Disability of Executive. In the event that Executive’s employment is
terminated by the Company during the Transition Period due to his Disability or
due to Executive’s death, or if Executive becomes disabled due to a Disability
or dies during the Consulting Term before all of the compensation and benefits
under Section 2(a) have been paid, then Executive or his estate, in the event of
death, will be entitled to receive the compensation and benefits set forth in
Section 2(a) in accordance with its terms. For purposes of this Agreement,
“Disability” means a medically determinable physical or mental impairment
resulting in Executive’s inability to perform his regular position or any
substantially similar position, where such impairment has lasted or can be
expected to last for a continuous period of


3

--------------------------------------------------------------------------------




not less than six months. The determination of whether or not Executive has a
Disability will be made by the Company in good faith in its sole discretion, and
such determination shall be conclusive, final and binding upon all parties.


(e)Reimbursement of Attorneys’ Fees. The Company will reimburse Executive for
his reasonable attorneys’ fees incurred in connection with this Agreement, up to
a maximum amount of Ten Thousand and 00/100 Dollars ($10,000). Such amount will
be paid within thirty (30) days of Executive’ submission of acceptable
documentation of such fees, and following the effective date of this Agreement
under Section 11, but in no event later than December 31, 2017. Executive shall
be solely responsible for all taxes, if any, associated with this reimbursement.


3.    SPECIAL CONSULTING SERVICES.


(a)Term and Nature of Services. Beginning immediately following the Separation
Date and continuing until September 30, 2019 (the “Consulting Term”), Executive
shall serve as a special consultant (“Consultant”) to the Company, and will
report to and perform duties assigned by the Company’s Chief Executive Officer
(the “CEO”) or his or her designee (hereafter, the “Consulting Arrangement”).
Executive shall be available to provide services as a Consultant at such times
and in such amounts, as requested by the CEO and/or as necessary; provided that
such services shall not exceed 20% of Executive’s average amount of work time
during the thirty six (36) month period prior to the Separation Date, in order
to ensure that Executive’s separation from employment with the Company is
considered a “Separation from Service” within the meaning of Section 409A of the
Internal Revenue Code. The Company shall provide Executive with appropriate
office space and assistance during the Consulting Term as needed and reasonably
agreed by the parties.
(b)Compensation for Consulting Services. For the first eighteen (18) months of
the Consulting Term, the Separation Benefits set forth in Section 2 shall be
deemed full compensation for the delivery of services as a Consultant. For the
remaining period of the Consulting Term beyond the initial 18-month period,
Executive shall be paid a monthly fee of $5,000 per month, regardless of the
number of hours spent by Executive on such consulting services, paid in monthly
installments on or before the last business day of the month; provided, however,
that Executive shall not be asked to provide more than ten (10) hours of
consulting services on average per month during such period.
(c)Independent Contractor Status. The parties hereby acknowledge and agree that
Executive’s provision of services as a Consultant shall be provided strictly as
an independent contractor. Nothing in this Agreement shall be construed to
render Executive an employee, co-venturer, agent, or other representative of the
Company during the Consulting Term. Executive understands that he must comply
with all tax laws applicable to a self-employed individual, including the filing
of any necessary tax returns and the payment of all income and self-employment
taxes. The Company shall not be required to withhold from any payments of the
consulting fee any state or federal income taxes or to make payments for Social
Security tax, unemployment insurance, or any other payroll taxes, except as
otherwise required for the Separation Benefits set forth in Section 2. The
Company shall not be responsible for, and shall not obtain, worker’s
compensation, disability benefits insurance, or unemployment security


4

--------------------------------------------------------------------------------




insurance coverage for Executive. Executive is not eligible for, nor entitled
to, and shall not participate in, any of the Company’s benefit plans. Consistent
with his duties and obligations under this Consulting Agreement, Executive
shall, at all times, maintain sole and exclusive control over the manner and
method by which he performs his services as a Consultant.
(d)Early Termination of Consulting Term. The Company may terminate the
Consulting Term early only if Executive has engaged in conduct that constitutes
Cause. For purposes of this Section 3(d), “Cause” shall mean: (i) willful
misconduct in the performance of consulting services, after being advised in
writing and being given a period of at least 10 days to remedy such misconduct,
except no such 10-day period will be given in the event that the misconduct
cannot, by its nature, be reasonably expected to be remedied; (ii) conviction of
or entering of a guilty plea or plea of no contest with respect to a felony, a
crime of moral turpitude or any other crime with respect to which imprisonment
is a possible punishment; or (iii) breach by Executive of a material term of
this Agreement, after being advised in writing of such breach or violation and
being given a period of at least 10 days to remedy such breach or violation.
Provided, however, that if the Company terminates the Consulting Term for the
grounds set forth in this Section 3(d)(i) or (ii) before all Severance Benefits
under Section 2 have been paid, Executive shall nevertheless be entitled to such
Severance Benefits; provided, further, that in the event that the Company has
terminated the Executive for Cause under this Section 3(d), Executive shall
nevertheless be obligated to comply with the Noncompetition Agreement to the
same extent as Executive would have been obligated had the Consulting Term not
been terminated early.
(e)Continued Service for Vesting. Executive’s service as a consultant during the
Consulting Term shall be deemed continued service for purposes of continued
vesting of equity awards under the Company’s plans, programs or agreements.
(f)Death or Disability of Executive During the Consulting Term. If during the
Consulting Term, Executive is unable to perform consulting services due to a
Disability, or Executive dies, then Executive, or his estate in the event of
death, will be entitled to receive the consulting fees for the remaining portion
of the Consulting Term not already covered under Section 2(d), in accordance
with its terms, until the end of the Consulting Term. In addition, in such
event, any acceleration of vesting of any equity that would arise from death or
Disability under the terms of the Company’s plans, programs or equity agreements
will be limited to the equity that would have vested during the remainder of the
Consulting Term, notwithstanding any provision otherwise.
(g)Indemnification During Consulting Term. During the Consulting Term, in
connection with the provision of consulting services, Executive shall be a
person entitled to indemnification to the maximum extent permitted by applicable
law, including any indemnification provided under Article IX, Section 3 of the
Company’s Bylaws.


4.    EMPLOYEE AGREEMENT REGARDING CONFIDENTIAL INFORMATION, INTELLECTUAL
PROPERTY AND NONCOMPETITION. Executive is subject to the Employee Agreement
Regarding Confidential Information, Intellectual Property and Noncompetition,
dated October 9, 2006 (the “Noncompetition Agreement”). In consideration of the
benefits under this Agreement, and in light of Executive’s continuing role as a
Consultant


5

--------------------------------------------------------------------------------




following the Separation Date, Executive and the Company hereby amend the
Noncompetition Agreement to provide that: (a) Sections 1 through 10, 11(a), (c),
(d), (e), (f), (g) and (h), and 12 - 14 of the Noncompetition Agreement will
apply during the Consulting Term to the same extent as such provisions would
apply if Executive was still employed, and (b) the post termination restrictions
set forth in Sections 11 (b) - (h) shall be extended to apply during the six (6)
month period following the end of the Consulting Term.


5.    COMPANY PROPERTY. Upon the Separation Date, or if earlier as requested by
the Company, Executive shall: (i) deliver to the Company all records, memoranda,
data, documents and other property of any description which refer or relate in
any way to trade secrets or confidential information, including all copies
thereof, which are in his possession, custody or control; (ii) deliver to the
Company all Company property (including, but not limited to, keys, credit cards,
computers, client files, contracts, proposals, work in process, manuals, forms,
computer stored work in process and other computer data, research materials,
other items of business information concerning any Company customer or client or
potential prospect to purchase some or all of the Company’s assets, or Company
business or business methods, including all copies thereof) which is in his
possession, custody or control; and (iii) prior to the Separation Date, and if
necessary during the Consulting Term, fully cooperate with the Company in
winding up his work and transferring that work to other individuals designated
by the Company.


6.    COOPERATION. Executive agrees that he will assist and cooperate with the
Company in connection with the defense or prosecution of any claim that may be
made against or by the Company, or in connection with any ongoing or future
investigation or dispute or claim of any kind involving the Company, including
any proceeding before any arbitral, administrative, judicial, legislative, or
other body or agency, including testifying in any proceeding to the extent such
claims, investigations or proceedings relating to services performed or required
to be performed by Executive, pertinent knowledge possessed by Executive, or any
act or omission by Executive. Executive further agrees to perform all acts and
execute and deliver any documents that may be reasonably necessary to carry out
the provisions of this Section 6. The Company shall make reasonable efforts to
minimize disruption of the Executive's other activities. The Company shall
reimburse the Executive for reasonable expenses incurred in connection with such
cooperation.


7.    ADEQUACY OF CONSIDERATION. Executive acknowledges that the benefits
available to him under this Agreement are significant, and constitute adequate
consideration for the releases of claims, under Sections 8 and 9 of this
Agreement, including the Supplemental General Release Agreements under Section
8(b) (to be executed on or within five (5) days after the Separation Date) and
Section 8(c), to be executed in connection with the pro-rata bonus under Section
2(a)(iv), if any.


8.    RELEASE.


(a)CURRENT RELEASE. In consideration of the benefits conferred by this
AGREEMENT, EXECUTIVE (ON BEHALF OF HIMSELF, HIS FAMILY MEMBERS, HEIRS, ASSIGNS,
EXECUTORS AND OTHER REPRESENTATIVES) RELEASES THE


6

--------------------------------------------------------------------------------




COMPANY AND ITS PAST, PRESENT AND FUTURE PARENTS, SUBSIDIARIES, AFFILIATES, AND
ITS AND/OR THEIR PREDECESSORS, SUCCESSORS, ASSIGNS, AND ITS AND/OR THEIR PAST,
PRESENT AND FUTURE OFFICERS, DIRECTORS, EXECUTIVES, OWNERS, INVESTORS,
SHAREHOLDERS, ADMINISTRATORS, BUSINESS UNITS, EXECUTIVE BENEFIT PLANS (TOGETHER
WITH ALL PLAN ADMINISTRATORS, TRUSTEES, FIDUCIARIES AND INSURERS) AND AGENTS
(“RELEASEES”) FROM ALL CLAIMS AND WAIVES ALL RIGHTS KNOWN OR UNKNOWN, HE MAY
HAVE OR CLAIM TO HAVE IN EACH CASE RELATING TO HIS EMPLOYMENT WITH THE COMPANY,
OR HIS SEPARATION THEREFROM arising before the execution of this Agreement by
Executive, including but not limited to claims: (i) for discrimination,
harassment or retaliation arising under any federal, state or local laws, or the
equivalent applicable laws of a foreign country, prohibiting age (including but
not limited to claims under the Age Discrimination in Employment Act of 1967
(ADEA), as amended, and the Older Worker Benefit Protection Act of 1990
(OWBPA)), sex, national origin, race, religion, disability, veteran status or
other protected class discrimination, the Family and Medical Leave Act, as
amended (FMLA), harassment or retaliation for protected activity; (ii) for
compensation, commission payments, bonus payments and/or benefits including but
not limited to claims under the Fair Labor Standards Act of 1938 (FLSA), as
amended, the Employee Retirement Income Security Act of 1974, as amended
(ERISA), the Family and Medical Leave Act, as amended (FMLA), and similar
federal, state, and local laws, or the applicable laws of any foreign country;
(iii) under federal, state or local law, or the applicable laws of any foreign
country, of any nature whatsoever, including but not limited to constitutional,
statutory; and common law; (iv) under any employment agreement, severance plan
or other benefit plan, and (v) for attorneys’ fees. Executive specifically
waives his right to bring or participate in any class or collective action
against the Company. Provided, however, that this release does not apply to
claims by Executive: (aa) for workers’ compensation benefits or unemployment
benefits filed with the applicable state agencies; (bb) for vested pension or
retirement benefits including under the Company’s 401(k) plan; (cc) to
continuation coverage under COBRA, or equivalent applicable law; (dd) to rights
arising out of his ownership of stock or options in the Company or its
affiliates; (ee) to rights that cannot lawfully be released by a private
settlement agreement; or (ff) to enforce, or for a breach of, this Agreement
(the “Reserved Claims”). For the purpose of implementing a full and complete
release and discharge, Executive expressly acknowledges that this Agreement is
intended to include in its effect, without limitation, all claims which he does
not know or suspect to exist in his favor at the time of execution hereof, and
that this Agreement contemplated the extinguishment of any such claim or claims.
(b)FIRST SUPPLEMENTAL GENERAL RELEASE. Executive agrees that he, or in the event
of his death or Disability (rendering him unable to act on his own), his estate
or representative under a valid power of attorney, as applicable, will execute
the First Supplemental General Release Agreement, attached hereto as Exhibit A,
no earlier than the Separation Date, and no later than five (5) days after the
Separation Date
(c)SECOND SUPPLEMENTAL GENERAL RELEASE. Executive agrees that he, or in the
event of his death or Disability (rendering him unable to act on his own), his
estate or representative under a valid power of attorney, as applicable, will
execute the Second Supplemental General Release Agreement, attached hereto as
Exhibit B, once the Company


7

--------------------------------------------------------------------------------




notifies Executive of the amount of his pro-rata bonus under Section 2(a)(iv),
if any, but prior to his receipt of such bonus.
9.    COVENANT NOT TO SUE. In consideration of the benefits offered to
Executive, Executive will not sue Releasees on any of the released claims or on
any matters relating to his employment arising before the execution of this
Agreement other than with respect to the Reserved Claims, including but not
limited to claims under the ADEA, or join as a party with others who may sue
Releasees on any such claims; provided, however, this paragraph will not bar a
challenge under the OWBPA to the enforceability of the waiver and release of
ADEA claims set forth in this Agreement, the Reserved Claims, or where otherwise
prohibited by law. If Executive does not abide by this paragraph, then (i) he
will return all monies received under this Agreement and indemnify Releasees for
all expenses incurred in defending the action, and (ii) Releasees will be
relieved of their obligations hereunder.
10.    RIGHT TO REVIEW. The Company delivered this Agreement, containing the
release language set forth in Sections 8 and 9, to Executive on May 18, 2015
(the “Notification Date”), and informed him that it desires that he have
adequate time and opportunity to review and understand the consequences of
entering into it. The Company advises Executive as follows: (a) Executive should
consult with his attorney prior to executing the Agreement; and (b) Executive
has 21 days from the Notification Date within which to consider it. Executive
must return an executed copy of the Agreement to the Company on or before the
22nd day following the Notification Date. Executive acknowledges and understands
that he is not required to use the entire 21-day review period and may execute
and return this Agreement at any time before the 22nd day following the
Notification Date. If, however, Executive does not execute and return an
executed copy of this Agreement on or before the 22nd day following the
Notification Date, this Agreement shall become null and void. This executed
Agreement shall be returned to: Brad Kohn, General Counsel, Vice President
Legal, General Counsel, and Corporate Secretary, Cree, Inc., 4600 Silicon Drive,
Durham, NC 27703.
11.    REVOCATION. Executive may revoke the Agreement during the seven (7) day
period immediately following his execution of it. This Agreement will not become
effective or enforceable until the revocation period has expired. To revoke this
Agreement, a written notice of revocation must be delivered to: Brad Kohn,
General Counsel, Vice President Legal, General Counsel, and Corporate Secretary,
Cree, Inc., 4600 Silicon Drive, Durham, NC 27703.
12.    AGENCY CHARGES/INVESTIGATIONS. Nothing in this Agreement shall prohibit
Executive from filing a charge or participating in an investigation or
proceeding conducted by the U.S. Equal Employment Opportunity Commission or
other governmental agency with jurisdiction concerning the terms, conditions and
privileges of his employment; provided, however, that by signing this Agreement,
Executive waives his right to, and shall not seek or accept, any monetary or
other relief of any nature whatsoever in connection with any such charges,
investigations or proceedings.
13.    NONDISPARAGEMENT. Executive agrees that he shall not at any time make,


8

--------------------------------------------------------------------------------




publish or communicate to any person or entity or in any public forum any
defamatory or disparaging remarks, comments or statements concerning the
Company, or any of its employees or officers, and existing and prospective
customers, suppliers, investors and other associated third parties, now or in
the future. This Section 13 does not, in any way, restrict or impede Executive
from exercising protected rights to the extent that such rights cannot be waived
by agreement or from complying with any applicable law or regulation or a valid
order of a court of competent jurisdiction or an authorized government agency,
provided that such compliance does not exceed that required by the law,
regulation or order. Executive agrees to promptly provide written notice of any
such order to the CEO of the Company. The Company agrees that the members of the
Board of Directors will not make statements about Executive that are
disparaging, defaming or derogatory; provided, however, that nothing in this
Section 13 will prevent the Company from providing information requested by
subpoena, court order, regulation, law, in response to a request from a
government agency, an exchange, or in response to a request from an insurance
company, investor or other business.
14.    DISCLAIMER OF LIABILITY. Nothing in this Agreement is to be construed as
either an admission of liability or admission of wrongdoing on the part of
either party, each of which denies any liabilities or wrongdoing on its part.
15.    GOVERNING LAW. This Agreement shall be construed, interpreted, and
governed in accordance with and by North Carolina law and the applicable
provisions of federal law, including but not limited to the ADEA and the OWBPA
(“Applicable Federal Law”). Any and all claims, controversies, and causes of
action arising out of or relating to this Agreement, whether sounding in
contract, tort, or statute, shall be governed by the laws of the state of North
Carolina, including its statutes of limitations, except for Applicable Federal
Law, without giving effect to any North Carolina conflict-of-laws rule that
would result in the application of the laws of a different jurisdiction. Both
Executive and the Company acknowledge and agree that the state or federal courts
located in North Carolina have personal jurisdiction over them and over any
dispute arising under this Agreement, and both Executive and the Company
irrevocably consent to the jurisdiction of such courts.
16.    ENTIRE AGREEMENT. Except as expressly provided herein, this Agreement:
(i) supersedes and cancels all other understandings and agreements, oral or
written, with respect to Executive’s employment with the Company; (ii)
supersedes all other understandings and agreements, oral or written, between the
parties with respect to the subject matter of this Agreement; and (iii)
constitutes the sole agreement between the parties with respect to this subject
matter. Each party acknowledges that: (i) no representations, inducements,
promises or agreements, oral or written, have been made by any party or by
anyone acting on behalf of any party, which are not embodied in this Agreement;
and (ii) no agreement, statement or promise not contained in this Agreement
shall be valid. No change or modification of this Agreement shall be valid or
binding upon the parties unless such change or modification is in writing and is
signed by the parties.
17.    SEVERABILITY; SEPARATE AND INDEPENDENT COVENANTS. If any portion,
provision, or part of this Agreement is held, determined, or adjudicated by any
court of competent jurisdiction to be invalid, unenforceable, void, or voidable
for any reason whatsoever,


9

--------------------------------------------------------------------------------




each such portion, provision, or part shall be severed from the remaining
portions, provisions, or parts of this Agreement, and such determination or
adjudication shall not affect the validity or enforceability of such remaining
portions, provisions, or parts.
18.    SECTION 409(A) OF THE INTERNAL REVENUE CODE.


(a)Parties’ Intent. The parties intend that all payments or benefits hereunder
shall either qualify for an exemption from or comply with the applicable rules
governing non-qualified deferred compensation under Section 409A of the Internal
Revenue Code of 1986, as amended (the “Code”), and the regulations thereunder
(collectively, “Section 409A”) and all provisions of this Agreement shall be
construed in a manner consistent with such intention. If any provision of this
Agreement (or of any award of compensation, including equity compensation or
benefits) would cause Executive to incur any additional tax or interest under
Section 409A, the Company shall, upon the specific request of Executive, use its
reasonable business efforts to in good faith reform such provision to be exempt
from, or comply with, Code Section 409A; provided, that to the maximum extent
practicable, the original intent and economic benefit to Executive and the
Company of the applicable provision shall be maintained, and the Company shall
have no obligation to make any changes that could create any material additional
economic cost or loss of material benefit to the Company. Notwithstanding the
foregoing, the Company shall have no liability with regard to any failure to
comply with Section 409A, provided that the Company acted in good faith and in a
prudent manner to comply with Section 409A. If a payment that is deferred
compensation subject to Section 409A is subject to satisfaction of a release
requirement and the period for satisfying the release requirement begins in one
calendar year and ends in the following calendar year (the “Release Satisfaction
Period”), then any amount becoming payable during the Release Satisfaction
Period shall not be paid until the later calendar year.
(b)Separation from Service. A termination of employment or separation from
service shall not be deemed to have occurred for purposes of any provision of
this Agreement providing for the payment of any amounts or benefits that
constitute nonqualified deferred compensation within the meaning of Section 409A
upon or following a termination of employment or separation from service unless
such termination also constitutes a “Separation from Service” within the meaning
of Section 409A and, for purposes of any such provision of this Agreement,
references to a “termination,” “termination of employment,” “separation from
service” or like terms shall mean Separation from Service.
(c)Delayed Distribution to Specified Employees. If the Company determines in
accordance with Sections 409A and 416(i) of the Code and the regulations
promulgated thereunder, in the Company’s sole discretion, that a delay in
benefits provided under this Agreement is necessary to comply with Code Section
409A(A)(2)(B)(i) since Executive is a Specified Employee thereunder, then any
post separation payments and any continuation of benefits or reimbursement of
benefit costs provided by this Agreement, and not otherwise exempt from Section
409A, shall be delayed for a period of six (6) months following the date of
Executive’s separation from service (the “409A Delay Period”). In such event,
any post separation payments and the cost of any continuation of benefits
provided under this Agreement that would otherwise be due and payable to
Executive during the 409A Delay Period shall not


10

--------------------------------------------------------------------------------




commence until, and shall be made to Executive in a lump sum cash amount on the
first business day after the date that is six (6) months following Executive’s
Separation from Service and in such event the initial payment shall include a
catch-up amount covering amounts that would otherwise have been paid during the
six-month period following Executive’s Separation from Service.
19.    OTHER TAXES. Executive shall have sole responsibility for the payment of
any and all income taxes and/or excise taxes arising from or due on account of
any payment made or benefit provided by the Company under this Agreement.
20.    COUNTERPARTS. This Agreement may be executed in any number of
counterparts, each of which shall be deemed an original, and all of which taken
together shall constitute one and the same instrument. Any party hereto may
execute this Agreement by signing any such counterpart.
21.    WAIVER OF BREACH. A waiver of any breach of this Agreement shall not
constitute a waiver of any other provision of this Agreement or any subsequent
breach of this Agreement.
(Signature Page Follows)














11

--------------------------------------------------------------------------------





(Signature Page to Separation, General Release and Consulting Agreement)


IN WITNESS WHEREOF, the parties have entered into this Agreement as of the day
and year written below.
 
CREE, INC.
 
 
 
 
 
 
 
By:
/s/ Bradley D. Kohn
 
 
 
 
Name:
Bradley D. Kohn
 
 
 
 
Title:
Vice President–Legal, General Counsel and Secretary
 
 
 
 
Date:
May 18, 2017
 
 
 





 
CHARLES M. SWOBODA
 
 
 
 
 
 
 
By:
/s/ Charles M. Swoboda
 
 
 
 
Date:
May 18, 2017
 
 
 











12

--------------------------------------------------------------------------------


EXHIBIT A
SEPARATION, RELEASE AND CONSULTING AGREEMENT






FIRST SUPPLEMENTAL GENERAL RELEASE AGREEMENT
This First Supplemental General Release Agreement (the “First Supplemental
General Release Agreement”) is made and entered into by Cree, Inc. (the
“Company”) and Charles M. Swoboda (“Executive”). Throughout the remainder of the
First Supplemental General Release Agreement, the Company and Executive may be
collectively referred to as “the parties.”


The parties executed a Separation, Release and Consulting Agreement (the
“Agreement”) on May __, 2017, under which Executive resigned from his employment
as the Chairman, Director, President and Chief Executive Officer of the Company,
and provided for consulting services thereafter until the Consulting Term ended
pursuant to Section 3 of the Agreement. Capitalized terms not defined in this
First Supplemental General Release Agreement shall have the definitions given to
them in the Agreement.


As a condition of the Company’s agreement to the terms of the Agreement,
Executive agreed to, among other things, execute this First Supplemental General
Release Agreement on or within five (5) days after the Separation Date.


Executive represents that he has carefully read this entire First Supplemental
General Release Agreement, understands its consequences, and voluntarily enters
into it.
In consideration of the above and the mutual promises set forth in the
Agreement, Executive and the Company agree as follows:


1.SUPPLEMENTAL RELEASE. In consideration of the benefits conferred by the
Agreement, and pursuant to his obligation under Section 8(b) of the Agreement,
EXECUTIVE (ON BEHALF OF HIMSELF, HIS FAMILY MEMBERS, HEIRS, ASSIGNS, EXECUTORS
AND OTHER REPRESENTATIVES) RELEASES THE COMPANY AND ITS PAST, PRESENT AND FUTURE
PARENTS, SUBSIDIARIES, AFFILIATES, AND/OR THEIR PREDECESSORS, SUCCESSORS,
ASSIGNS, AND THEIR PAST, PRESENT AND FUTURE OFFICERS, DIRECTORS, EXECUTIVES,
OWNERS, INVESTORS, SHAREHOLDERS, ADMINISTRATORS, BUSINESS UNITS,
EXECUTIVEBENEFIT PLANS (TOGETHER WITH ALL PLAN ADMINISTRATORS, TRUSTEES,
FIDUCIARIES AND INSURERS) AND AGENTS (“RELEASEES”) FROM ALL CLAIMS AND WAIVES
ALL RIGHTS KNOWN OR UNKNOWN, HE MAY HAVE OR CLAIM TO HAVE IN EACH CASE RELATING
TO HIS EMPLOYMENT WITH THE COMPANY, OR HIS RETENTION AS A CONSULTANT, OR HIS
SEPARATION THEREFROM arising before the execution of the First Supplemental
General Release Agreement, including but not limited to claims for: (i) for
discrimination, harassment or retaliation arising under any federal, state or
local laws, or the equivalent applicable laws of a foreign country, prohibiting
age (including but not limited to claims under the Age Discrimination in
Employment Act of 1967 (ADEA), as amended, and the Older Worker Benefit
Protection Act of 1990 (OWBPA)), sex, national origin, race, religion,
disability, veteran status or other protected class discrimination, the Family
and Medical Leave Act, as amended (FMLA), harassment or retaliation for
protected activity; (ii) for compensation, commission payments, bonus payments
and/or benefits including but not limited to claims under the Fair Labor
Standards Act of 1938 (FLSA), as amended, the Employee Retirement Income
Security Act of 1974, as amended (ERISA), the Family and Medical Leave


1

--------------------------------------------------------------------------------




Act, as amended (FMLA), and similar federal, state, and local laws, or the
applicable laws of any foreign country; (iii) under federal, state or local law,
or the applicable laws of any foreign country, of any nature whatsoever,
including but not limited to constitutional, statutory; and common law; (iv)
under any employment agreement, severance plan or other benefit plan, and (v)
for attorneys’ fees. Executive specifically waives his right to bring or
participate in any class or collective action against the Company. Provided,
however, that this release does not apply to claims by Executive: (aa) for
workers’ compensation benefits or unemployment benefits filed with the
applicable state agencies; (bb) for vested pension or retirement benefits
including under the Company’s 401(k) plan; (cc) to continuation coverage under
COBRA, or equivalent applicable law; (dd) to rights arising out of his ownership
of stock or options in the Company or its affiliates; (ee) to rights that cannot
lawfully be released by a private settlement agreement; or (ff) to enforce, or
for a breach of, the Agreement occurring after execution of this First
Supplemental General Release Agreement (the “Reserved Claims”). For the purpose
of implementing a full and complete release and discharge, Executive expressly
acknowledges that this First Supplemental General Release Agreement is intended
to include in its effect, without limitation, all claims which he does not know
or suspect to exist in his favor at the time of execution hereof, and that this
First Supplemental General Release Agreement contemplated the extinguishment of
any such claim or claims.


2.COVENANT NOT TO SUE. In consideration of the benefits conferred by the
Agreement, Executive will not sue Releasees any matters relating to his
employment arising before the execution of the First Supplemental General
Release Agreement (other than with respect to the Reserved Claims), including
but not limited to claims under the ADEA, or join as a party with others who may
sue Releasees on any such claims; provided, however, this paragraph will not bar
a challenge under the OWBPA to the enforceability of the waiver and release of
ADEA claims set forth in this First Supplemental General Release Agreement, the
Reserved Claims, or where otherwise prohibited by If Executive does not abide by
this paragraph, then (i) he will return all monies received under the Agreement
and indemnify Releasees for all expenses incurred in defending the action, and
(ii) Releasees will be relieved of their obligations under the Agreement.


3.RIGHT TO REVIEW. The Company delivered to Executive via email this First
Supplemental General Release Agreement, containing the release language set
forth in Sections 1 and 2, or around May 18, 2017 (the “Notification Date”) and
informs him hereby that it desires that he have adequate time and opportunity to
review and understand the consequences of entering into it. Accordingly, the
Company advises Executive as follows: (a) Executive should consult with his
attorney prior to executing the First Supplemental General Release Agreement;
and (b) Executive has more than 21 days from the Notification Date within which
to consider whether to execute the First Supplemental General Release Agreement.
Executive must return an executed copy of the First Supplemental General Release
Agreement to the Company within 5 days following the Separation Date Term under
Section 1 of the Agreement, but not before the Separation Date. The executed
First Supplemental General Release Agreement


2

--------------------------------------------------------------------------------




should be returned to: Brad Kohn, General Counsel, Vice President Legal, General
Counsel, and Corporate Secretary, Cree, Inc., 4600 Silicon Drive, Durham, NC
27703.


4.REVOCATION. Executive may revoke the First Supplemental General Release
Agreement during the seven (7) day period immediately following his execution of
it. This First Supplemental General Release Agreement will not become effective
or enforceable until the revocation period has expired. To revoke this First
Supplemental General Release Agreement, a written notice of revocation must be
delivered to: Brad Kohn, General Counsel, Vice President Legal, General Counsel,
and Corporate Secretary, Cree, Inc., 4600 Silicon Drive, Durham, NC 27703.


5.AGENCY CHARGES/INVESTIGATIONS. Nothing in this First Supplemental General
Release Agreement or in the Agreement shall prohibit Executive from filing a
charge or participating in an investigation or proceeding conducted by the U.S.
Equal Employment Opportunity Commission or other governmental agency with
jurisdiction concerning the terms, conditions and privileges of his employment;
provided, however, that by signing this First Supplemental General Release
Agreement and the Agreement, Executive waives his right to, and shall not seek
or accept, any monetary or other relief of any nature whatsoever in connection
with any such charges, investigations or proceedings.


6.DISCLAIMER OF LIABILITY. Nothing in this First Supplemental General Release
Agreement or in the Agreement is to be construed as either an admission of
liability or admission of wrongdoing on the part of either party, each of which
denies any liabilities or wrongdoing on its part.


7.GOVERNING LAW. This First Supplemental General Release Agreement shall be
construed, interpreted, and governed in accordance with and by North Carolina
law and the applicable provisions of federal law, including but not limited to
the ADEA and the OWBPA (“Applicable Federal Law”). Any and all claims,
controversies, and causes of action arising out of or relating to this First
Supplemental General Release Agreement or to the Agreement, whether sounding in
contract, tort, or statute, shall be governed by the laws of the state of North
Carolina, including its statutes of limitations, except for Applicable Federal
Law, without giving effect to any North Carolina conflict-of-laws rule that
would result in the application of the laws of a different jurisdiction. Both
Executive and the Company acknowledge and agree that the state or federal courts
located in North Carolina have personal jurisdiction over them and over any
dispute arising under this First Supplemental General Release Agreement or to
the Agreement, and both Executive and the Company irrevocably consent to the
jurisdiction of such courts


8.ENTIRE AGREEMENT. Except for the Agreement and as expressly provided herein
and therein, this First Supplemental General Release Agreement: (i) supersedes
and cancels all other understandings and agreements, oral or written, with
respect to Executive’s employment with the Company; (ii) supersedes all other
understandings and agreements, oral or written, between the parties with respect
to the subject matter of the Agreement; and (iii) constitutes the sole agreement
between the parties with respect to this subject matter. Each party acknowledges
that: (i) no representations, inducements, promises or agreements, oral or
written, have been made by any party or by anyone acting on behalf of any party,
which are not


3

--------------------------------------------------------------------------------




embodied in this First Supplemental General Release Agreement or in the
Agreement; and (ii) no agreement, statement or promise not contained in this
First Supplemental General Release Agreement or in the Agreement shall be valid.
No change or modification of this First Supplemental General Release Agreement
or in the Agreement shall be valid or binding upon the parties unless such
change or modification is in writing and is signed by the parties.


9.SEVERABILITY. If any portion, provision, or part of this First Supplemental
General Release Agreement is held, determined, or adjudicated by any court of
competent jurisdiction to be invalid, unenforceable, void, or voidable for any
reason whatsoever, each such portion, provision, or part shall be severed from
the remaining portions, provisions, or parts of this First Supplemental General
Release Agreement, and such determination or adjudication shall not affect the
validity or enforceability of such remaining portions, provisions, or parts.


10.COUNTERPARTS. This First Supplemental General Release Agreement may be
executed in any number of counterparts, each of which shall be deemed an
original, and all of which taken together shall constitute one and the same
instrument. Any party hereto may execute this First Supplemental General Release
Agreement by signing any such counterpart.


11.WAIVER OF BREACH. A waiver of any breach of this First Supplemental General
Release Agreement or of the Agreement shall not constitute a waiver of any other
provision of this First Supplemental General Release Agreement or of the
Agreement or any subsequent breach of such agreements.






[The remainder of this page intentionally left blank]








4

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, THE PARTIES HAVE ENTERED INTO THIS FIRST SUPPLEMENTAL
GENERAL RELEASE AGREEMENT AS OF THE DAY AND YEAR WRITTEN BELOW.
 
CREE, INC.
 
 
 
 
 
 
 
By:
 
 
 
 
 
Name:
 
 
 
 
 
Title:
 
 
 
 
 
Date:
 
 
 
 





 
CHARLES M. SWOBODA
 
 
 
 
 
 
 
By:
 
 
 
 
 
Date:
 
 
 
 











5

--------------------------------------------------------------------------------


EXHIBIT B
SEPARATION, RELEASE AND CONSULTING AGREEMENT




SECOND SUPPLEMENTAL GENERAL RELEASE AGREEMENT
This Second Supplemental General Release Agreement (the “Second Supplemental
General Release Agreement”) is made and entered into by Cree, Inc. (the
“Company”) and Charles M. Swoboda (“Executive”). Throughout the remainder of the
Second Supplemental General Release Agreement, the Company and Executive may be
collectively referred to as “the parties.”


The parties executed a Separation, Release and Consulting Agreement (the
“Agreement”) on May __, 2017, under which Executive resigned from his employment
as the Chairman, Director, President and Chief Executive Officer of the Company,
and provided for consulting services thereafter until the Consulting Term ended
pursuant to Section 3 of the Agreement. Capitalized terms not defined in this
Second Supplemental General Release Agreement shall have the definitions given
to them in the Agreement.


As a condition of the Company’s agreement to the terms of the Agreement,
Executive agreed to, among other things, execute A first Supplemental Release
around the Separation Date, and has agreed to execute this Second Supplemental
General Release Agreement as a condition of receiving a pro-rata bonus under
Section 2(a)(iv) of the Agreement.


Executive represents that he has carefully read this entire Second Supplemental
General Release Agreement, understands its consequences, and voluntarily enters
into it.
In consideration of the above and the mutual promises set forth in the
Agreement, Executive and the Company agree as follows:
1.SUPPLEMENTAL RELEASE. In consideration of the benefits conferred by the
Agreement, and pursuant to his obligation under Section 8(c) of the Agreement,
EXECUTIVE (ON BEHALF OF HIMSELF, HIS FAMILY MEMBERS, HEIRS, ASSIGNS, EXECUTORS
AND OTHER REPRESENTATIVES) RELEASES THE COMPANY AND ITS PAST, PRESENT AND FUTURE
PARENTS, SUBSIDIARIES, AFFILIATES, AND/OR THEIR PREDECESSORS, SUCCESSORS,
ASSIGNS, AND THEIR PAST, PRESENT AND FUTURE OFFICERS, DIRECTORS, EXECUTIVES,
OWNERS, INVESTORS, SHAREHOLDERS, ADMINISTRATORS, BUSINESS UNITS,
EXECUTIVEBENEFIT PLANS (TOGETHER WITH ALL PLAN ADMINISTRATORS, TRUSTEES,
FIDUCIARIES AND INSURERS) AND AGENTS (“RELEASEES”) FROM ALL CLAIMS AND WAIVES
ALL RIGHTS KNOWN OR UNKNOWN, HE MAY HAVE OR CLAIM TO HAVE IN EACH CASE RELATING
TO HIS EMPLOYMENT WITH THE COMPANY, OR HIS RETENTION AS A CONSULTANT, OR HIS
SEPARATION THEREFROM arising before the execution of the Second Supplemental
General Release Agreement, including but not limited to claims for: (i) for
discrimination, harassment or retaliation arising under any federal, state or
local laws, or the equivalent applicable laws of a foreign country, prohibiting
age (including but not limited to claims under the Age Discrimination in
Employment Act of 1967 (ADEA), as amended, and the


1

--------------------------------------------------------------------------------




Older Worker Benefit Protection Act of 1990 (OWBPA)), sex, national origin,
race, religion, disability, veteran status or other protected class
discrimination, the Family and Medical Leave Act, as amended (FMLA), harassment
or retaliation for protected activity; (ii) for compensation, commission
payments, bonus payments and/or benefits including but not limited to claims
under the Fair Labor Standards Act of 1938 (FLSA), as amended, the Employee
Retirement Income Security Act of 1974, as amended (ERISA), the Family and
Medical Leave Act, as amended (FMLA), and similar federal, state, and local
laws, or the applicable laws of any foreign country; (iii) under federal, state
or local law, or the applicable laws of any foreign country, of any nature
whatsoever, including but not limited to constitutional, statutory; and common
law; (iv) under any employment agreement, severance plan or other benefit plan,
and (v) for attorneys’ fees. Executive specifically waives his right to bring or
participate in any class or collective action against the Company. Provided,
however, that this release does not apply to claims by Executive: (aa) for
workers’ compensation benefits or unemployment benefits filed with the
applicable state agencies; (bb) for vested pension or retirement benefits
including under the Company’s 401(k) plan; (cc) to continuation coverage under
COBRA, or equivalent applicable law; (dd) to rights arising out of his ownership
of stock or options in the Company or its affiliates; (ee) to rights that cannot
lawfully be released by a private settlement agreement; or (ff) to enforce, or
for a breach of, the Agreement occurring after execution of this Second
Supplemental General Release Agreement (the “Reserved Claims”). For the purpose
of implementing a full and complete release and discharge, Executive expressly
acknowledges that this Second Supplemental General Release Agreement is intended
to include in its effect, without limitation, all claims which he does not know
or suspect to exist in his favor at the time of execution hereof, and that this
Second Supplemental General Release Agreement contemplated the extinguishment of
any such claim or claims.


2.COVENANT NOT TO SUE. In consideration of the benefits conferred by the
Agreement, Executive will not sue Releasees any matters relating to his
employment arising before the execution of the Second Supplemental General
Release Agreement (other than with respect to the Reserved Claims), including
but not limited to claims under the ADEA, or join as a party with others who may
sue Releasees on any such claims; provided, however, this paragraph will not bar
a challenge under the OWBPA to the enforceability of the waiver and release of
ADEA claims set forth in this Second Supplemental General Release Agreement, the
Reserved Claims, or where otherwise prohibited by If Executive does not abide by
this paragraph, then (i) he will return all monies received under the Agreement
and indemnify Releasees for all expenses incurred in defending the action, and
(ii) Releasees will be relieved of their obligations under the Agreement.


3.RIGHT TO REVIEW. The Company delivered to Executive via email this Second
Supplemental General Release Agreement, containing the release language set
forth in Sections 1 and 2, or around May 18, 2017 (the “Notification Date”) and
informs him hereby that it desires that he have adequate time and opportunity to
review and understand the consequences of entering into it. Accordingly, the
Company advises Executive as follows: (a) Executive should consult with his
attorney prior to executing the Second Supplemental General Release Agreement;
and (b) Executive has more than 21 days from the Notification Date within which
to consider whether to execute the Second Supplemental General Release
Agreement. Executive must return an executed copy of the Second Supplemental
General Release Agreement to the


2

--------------------------------------------------------------------------------




Company within 5 days following the Separation Date Term under Section 1 of the
Agreement, but not before the Separation Date. The executed Second Supplemental
General Release Agreement should be returned to: Brad Kohn, General Counsel,
Vice President Legal, General Counsel, and Corporate Secretary, Cree, Inc., 4600
Silicon Drive, Durham, NC 27703.


4.REVOCATION. Executive may revoke the Second Supplemental General Release
Agreement during the seven (7) day period immediately following his execution of
it. This Second Supplemental General Release Agreement will not become effective
or enforceable until the revocation period has expired. To revoke this Second
Supplemental General Release Agreement, a written notice of revocation must be
delivered to: Brad Kohn, General Counsel, Vice President Legal, General Counsel,
and Corporate Secretary, Cree, Inc., 4600 Silicon Drive, Durham, NC 27703.


5.AGENCY CHARGES/INVESTIGATIONS. Nothing in this Second Supplemental General
Release Agreement or in the Agreement shall prohibit Executive from filing a
charge or participating in an investigation or proceeding conducted by the U.S.
Equal Employment Opportunity Commission or other governmental agency with
jurisdiction concerning the terms, conditions and privileges of his employment;
provided, however, that by signing this Second Supplemental General Release
Agreement and the Agreement, Executive waives his right to, and shall not seek
or accept, any monetary or other relief of any nature whatsoever in connection
with any such charges, investigations or proceedings.


6.DISCLAIMER OF LIABILITY. Nothing in this Second Supplemental General Release
Agreement or in the Agreement is to be construed as either an admission of
liability or admission of wrongdoing on the part of either party, each of which
denies any liabilities or wrongdoing on its part.


7.GOVERNING LAW. This Second Supplemental General Release Agreement shall be
construed, interpreted, and governed in accordance with and by North Carolina
law and the applicable provisions of federal law, including but not limited to
the ADEA and the OWBPA (“Applicable Federal Law”). Any and all claims,
controversies, and causes of action arising out of or relating to this Second
Supplemental General Release Agreement or to the Agreement, whether sounding in
contract, tort, or statute, shall be governed by the laws of the state of North
Carolina, including its statutes of limitations, except for Applicable Federal
Law, without giving effect to any North Carolina conflict-of-laws rule that
would result in the application of the laws of a different jurisdiction. Both
Executive and the Company acknowledge and agree that the state or federal courts
located in North Carolina have personal jurisdiction over them and over any
dispute arising under this Second Supplemental General Release Agreement or to
the Agreement, and both Executive and the Company irrevocably consent to the
jurisdiction of such courts


8.ENTIRE AGREEMENT. Except for the Agreement, the First General Release
Agreement, and as expressly provided herein and therein, this Second
Supplemental General Release Agreement: (i) supersedes and cancels all other
understandings and agreements, oral or written, with respect to Executive’s
employment with the Company; (ii) supersedes all other understandings and
agreements, oral or written, between the parties with respect to the subject


3

--------------------------------------------------------------------------------




matter of the Agreement; and (iii) constitutes the sole agreement between the
parties with respect to this subject matter. Each party acknowledges that: (i)
no representations, inducements, promises or agreements, oral or written, have
been made by any party or by anyone acting on behalf of any party, which are not
embodied in this Second Supplemental General Release Agreement, the First
General Release Agreement or in the Agreement; and (ii) no agreement, statement
or promise not contained in this Second Supplemental General Release Agreement,
the First General Release Agreement or in the Agreement shall be valid. No
change or modification of this Second Supplemental General Release Agreement,
the First General Release Agreement or in the Agreement shall be valid or
binding upon the parties unless such change or modification is in writing and is
signed by the parties.


9.SEVERABILITY. If any portion, provision, or part of this Second Supplemental
General Release Agreement is held, determined, or adjudicated by any court of
competent jurisdiction to be invalid, unenforceable, void, or voidable for any
reason whatsoever, each such portion, provision, or part shall be severed from
the remaining portions, provisions, or parts of this Second Supplemental General
Release Agreement, and such determination or adjudication shall not affect the
validity or enforceability of such remaining portions, provisions, or parts.


10.COUNTERPARTS. This Second Supplemental General Release Agreement may be
executed in any number of counterparts, each of which shall be deemed an
original, and all of which taken together shall constitute one and the same
instrument. Any party hereto may execute this Second Supplemental General
Release Agreement by signing any such counterpart.


11.WAIVER OF BREACH. A waiver of any breach of this Second Supplemental General
Release Agreement, of the First Supplemental General Release Agreement or of the
Agreement shall not constitute a waiver of any other provision of this Second
Supplemental General Release Agreement, of the First Supplemental General
Release Agreement or of the Agreement or any subsequent breach of such
agreements.






[The remainder of this page intentionally left blank]




4

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, THE PARTIES HAVE ENTERED INTO THIS SECOND SUPPLEMENTAL
GENERAL RELEASE AGREEMENT AS OF THE DAY AND YEAR WRITTEN BELOW.
 
CREE, INC.
 
 
 
 
 
 
 
By:
 
 
 
 
 
Name:
 
 
 
 
 
Title:
 
 
 
 
 
Date:
 
 
 
 





 
CHARLES M. SWOBODA
 
 
 
 
 
 
 
By:
 
 
 
 
 
Date:
 
 
 
 











5